Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
The effective filing date of this application is October 29, 2019. This Office Action is in response to the amendments and arguments filed April 7, 2021. The previously outstanding objections of Claims 3, 4, 5, 6, 7 because of informalities, as noted in the prior office action, mailed January 7, 2021 have been overcome by amendment of Claim 3.  This action is a FINAL REJECTION.

Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not found to be persuasive. 
Applicant argues independent Claims 1, 10, and 15 are not rendered prima facie obvious under 35 USC §103 over LEE ‘104 (US 2016/0087104) because:
LEE ‘104 is completely silent regarding a diffusion coefficient as required to meet the limitations of claim 1, and, as such, it would not have been obvious to use a “dopant having a lower diffusion coefficient than phosphorous (P)” as required to meet the limitations of claim 1 (See “REMARKS”, page 9, paragraph beginning “Contrary to the Examiner’s assertions, Applicants respectfully submit that…”); and
It would not have been obvious to one of ordinary skill in the art by the effective filing date of the present application to modify LEE ‘104 to use arsenic to dope the source/drain epitaxial layer of the NMOS transistor because, while arsenic meets the condition of “having a lower diffusion coefficient than phosphorous (P)” as required by claim 1, this condition is not met by every n-type dopant (See “REMARKS”, page 9, paragraph beginning “Also, Applicants disagree with the Examiner’s assertion that the characteristics of arsenic..”); and 
Applicant also argues independent Claim 15 is not rendered prima facie obvious under 35 USC §103 over LEE ‘104 (US 2016/0087104) because:
c)  LEE ‘104 is completely silent regarding the impurity diffusion region including a different dopant from that included in the source/drain epitaxial layer; and, even assuming arguendo that it would have been obvious to replace the boron dopant of LEE ‘104 with an n-type dopant, it would still not have been obvious to replace the boron dopant in the impurity diffusion region of LEE ‘104 with a first n-type dopant and replace the boron dopant in the source/drain epitaxial layer with a second n-type dopant different from the first n-type dopant (See “REMARKS”, page 11, paragraph beginning “Lee describes doping both the impurity diffusion region and the source/drain epitaxial layer…”). 
Regarding the argument a) above, Examiner concurs that LEE ‘104 is silent regarding the dopant having a lower diffusion coefficient than phosphorus (P). However, Examiner noted in the rejections of the prior office action (and as noted in the rejections below) that it is common knowledge of one of ordinary skill in the art that arsenic is a known suitable n-type dopant and noted that arsenic inherently has the physical property of a lower diffusion coefficient than phosphorous. As such, Examiner reasoned that arsenic would be an obvious n-type dopant to try, with a reasonable expectation of success. 
Note “Obviousness” can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). Note also a "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)). As such, argument a) is not found to be persuasive. (See also MPEP 2143.01).
Regarding the argument b) above, Examiner notes the fact that every n-type dopant does not have a diffusion coefficient lower than phosphorous is of no moment, since the recited limitation merely requires including a dopant having a lower diffusion coefficient than phosphorous. As such, argument b) is spurious and is thereby not found to be persuasive. 
Regarding the argument c) above, Examiner notes use of alternative and known suitable n-type dopants in a combination where phosphorus is used as the first dopant – for the source/drain region, and arsenic is used as the second dopant – for the diffusion reduction region – would be prima facie obvious for one of ordinary skill in the art as a matter of trying known, suitable n-type conductivity dopants to form a scaled-down, high-performance NMOS transistor device based on the novel structures disclosed and/or taught by LEE ‘104, with a reasonable expectation of success. 
Note “Obviousness” can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so. In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) (discussing rationale underlying the motivation-suggestion-teaching test as a guard against using hindsight in an obviousness analysis). Note also a "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)). As such, argument c) is not found to be persuasive. (See also MPEP 2143.01).
Because Examiner finds arguments a), b), and c) to not be persuasive, Examiner maintains the rejection of Claims 1, 2, 3, 4, 5, 6, 7, 8, 9; Claims 10, 11, 12, 13, 14; and Claims 15, 16, 17, 18, 19, 20 under 35 U.S.C. 103 as being obvious over LEE ‘104 (US 2016/0087104 A1) as noted below. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 5, 6, 7, 8, 9; Claims 10, 11, 12, 13, 14; and Claims 15, 16, 17, 18, 19, 20 are rejected under 35 U.S.C. 103 as being obvious over LEE ‘104 (US 2016/0087104 A1; pub. date March 24, 2016; effectively filed September 23, 2014).
Regarding Claim 1: LEE ‘104 discloses or teaches a semiconductor device (ABSTRACT; See embodiment FIGs 1A, 1B, 2; See also [0058] – [0079]), comprising: 

    PNG
    media_image1.png
    503
    454
    media_image1.png
    Greyscale


an active fin AF (See [0060], FIG.1B, FIG. 2) that protrudes from a substrate 100 ([0059], “The substrate 100 may be a semiconductor substrate.”) and forms a plurality of recess regions 116 spaced apart from each other (See FIG. 1B and [0060]; See also [0064] which discloses the recesses 116 are spaced apart from each other);

    PNG
    media_image2.png
    516
    728
    media_image2.png
    Greyscale



 a gate pattern GS ([0061], “The gate structure GS..”; FIG. 1B, FIG. 2) between the plurality of recess regions 116 that covers a lateral surface and a top surface of the active fin AF (See FIG. 1B and segment view II – II’ and segment view III – III’);
a plurality of source/drain patterns SD in the plurality of recess regions 116 (FIG. 1A, FIG. 1B, FIG. 2; [0071], “The channel region of a PMOS transistor may be formed in the active fin AF under gate structure 140 at locations between opposing source/drain regions SD.”); and 
a diffusion reduction region 120 (“impurity diffusion region 120”; See FIG. 1B, FIG. 2; [0071]) adjacent to each of a plurality of bottoms of the plurality of recess regions 116 and each of a plurality of sidewalls of the plurality of recess regions 116 (See [0074], “An impurity diffusion region 120 may be formed in the active pattern AP to LEE ‘104 is silent regarding the dopant having a lower diffusion coefficient than phosphorus (P).
 LEE ‘104 teaches, by way of example and as noted above, that the source/drain SD is doped with boron and the impurity diffusion region 120 is doped with the same dopant as the SD region, i.e. boron, resulting in a boron-doped diffusion reduction region 120 and boron-doped source/drain regions SD. Examiner notes boron is a p-type dopant. Examiner also notes LEE ‘104’s embodiments are related to PMOS transistors (See [0119], “For example, although the above embodiments related to PMOS transistors..). LEE ‘104 also teaches, more broadly, the embodiments may alternatively apply to NMOS transistor devices. See [0119], “While example embodiments have been particularly shown and described, it will be understood by one of ordinary skill in the art that variations in form and detail may be made therein without departing from the spirit and scope of the attached claims. For example, although the above embodiments related to PMOS transistors and their formation, alternative embodiments also contemplate NMOS transistors and their formation.”. It is commonly-known in the art that NMOS transistors use n-type dopants such as phosphorus or arsenic for the source/drain. And, regarding a dopant having a lower diffusion coefficient that phosphorus (P), Examiner notes the Instant Specification considers arsenic to have a lower diffusion coefficient than phosphorus (See Instant 
As such, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LEE ‘104 so that the dopant included in the diffusion reduction region has a lower diffusion coefficient than phosphorus (P) – based on the teachings of LEE ‘104 and common-knowledge in the art. The motivation to do so would have been to try arsenic as a known, suitable n-type dopant to form a scaled-down, high-performance NMOS transistor device based on the novel structures disclosed and/or taught by LEE ‘104, with a reasonable expectation of success.
Regarding Claim 10: LEE ‘104 discloses or teaches a semiconductor device (See ABSTRACT; See embodiment FIGs 1A, 1B, 2; See also [0058] – [0079]), comprising:
an active fin AF (See [0060], FIG.1B, FIG. 2) that protrudes from a substrate 100 ([0059], “The substrate 100 may be a semiconductor substrate.”) and forms a plurality of recess regions 116 spaced apart from each other (See FIG. 1B and [0060]; See also [0064] which discloses the recesses 116 are spaced apart from each other);
a gate pattern GS ([0061], “The gate structure GS..”; FIG. 1B, FIG. 2) between the plurality of recess regions 116 that covers a top surface and a lateral surface of the active fin AF (See FIG. 1B and segment view II – II’ and segment view III – III’);
a plurality of source/drain patterns SD in the plurality of recess regions 116 (FIG. 1A, FIG. 1B, FIG. 2; [0071]), each of the plurality of source/drain patterns SD including a dopant (“boron”; See [0074], “According to an example embodiment described above 
LEE ‘104 is silent regarding the dopant having a lower diffusion coefficient than phosphorus (P). However, note LEE ‘104 teaches, by way of example and as noted above, the source/drain SD is doped with boron (See [0074]). Examiner notes boron is a p-type dopant. Examiner also notes LEE ‘104’s embodiments are related to PMOS transistors (See [0119], “For example, although the above embodiments related to PMOS transistors..). LEE ‘104 also teaches, more broadly, the embodiments may alternatively apply to NMOS transistor devices (See [0119], “While example embodiments have been particularly shown and described..”).  It is commonly-known in the art that NMOS transistors use n-type dopants such as phosphorus or arsenic for the source/drain. And, regarding the dopant having a lower diffusion coefficient that phosphorus (P), Examiner notes the Instant Specification considers arsenic to have a lower diffusion coefficient than phosphorus (See Instant Specification, [00071], “The source/drain pattern SD may include the second dopant ( e.g., arsenic) whose diffusion coefficient is less than that of phosphorus.”). 
As such, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LEE ‘104 so that the  dopant of each source/drain pattern has a lower diffusion coefficient that phosphorus (P) -- based on the teachings of LEE ‘104 and common-knowledge in the The motivation to do so would have been to try arsenic as a known, suitable n-type dopant to form a scaled-down, high-performance NMOS transistor device based on the novel structures disclosed and/or taught by LEE ‘104, with a reasonable expectation of success.
Regarding Claim 15: LEE ‘104 discloses or teaches a semiconductor device (See ABSTRACT; See embodiment FIGs 1A, 1B, 2; See also [0058] – [0079]), comprising:
an active fin AF (See [0060], FIG.1B, FIG. 2) that protrudes from a substrate 100 ([0059], “The substrate 100 may be a semiconductor substrate.”) and forms a plurality of recess regions 116 spaced apart from each other (See FIG. 1B and [0060]; See also [0064] which discloses the recesses 116 are spaced apart from each other);
a gate pattern GS ([0061], “The gate structure GS..”; FIG. 1B, FIG. 2) between the plurality of recess regions 116 that covers a lateral surface and a top surface of the active fin AF (See FIG. 1B and segment view II – II’ and segment view III – III’);
a plurality of source/drain patterns SD in each of the plurality of recess regions 116, each of the plurality of source/drain patterns SD including a first dopant (“boron”; See [0074], “According to an example embodiment described above where the source/drain epitaxial layer 118 is doped with boron..”; Note boron, by scientific fact, is p-type conductivity); and
 a diffusion reduction region 120 (“impurity diffusion region 120”; See FIG. 1B, FIG. 2; [0071]) adjacent to each of a plurality of bottoms of the plurality of recess regions 116 and each of a plurality of sidewalls of the plurality of recess regions 116 (See [0074], “An impurity diffusion region 120 may be formed in the active pattern AP to 
LEE ‘104 does not disclose or teach that the second dopant has a lower diffusion coefficient than the first dopant. 
However, note LEE ‘104’s embodiments are related to PMOS transistor devices, which by common-knowledge in the art use p-type dopants such as boron. LEE ‘104 also teaches, more broadly, their embodiments may alternatively apply to NMOS transistor devices (See [0119], “While example embodiments have been particularly shown and described..”).  It is commonly-known in the art that NMOS transistors use n-type dopants such as phosphorus or arsenic Also, Examiner notes the Instant Specification considers arsenic to have a lower diffusion coefficient than phosphorus (See Instant Specification, [00071], “The source/drain pattern SD may include the second dopant ( e.g., arsenic) whose diffusion coefficient is less than that of phosphorus.”). 
As such, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LEE ‘104 to achieve Claim 15, based on the teachings of LEE ‘104 and common-knowledge in the art. The motivation to do so would have been to try known, suitable n-type dopants in a combination where phosphorus is used as the first dopant – for the source/drain region, and arsenic is used as the second dopant – for the diffusion reduction region – as a matter of trying known, suitable n-type conductivity dopants to form a scaled-down, high-performance NMOS transistor device based on the novel structures disclosed and/or taught by LEE ‘104, with a reasonable expectation of success. 
Regarding Claim 2: LEE ‘104 discloses or teaches the semiconductor device of claim 1, wherein the dopant is arsenic (This limitation is prima facie obvious as a matter of selecting the device to be an NMOS transistor and choosing arsenic as the n-type dopant – as noted in the rejection of claim 1).
Regarding Claim 3: LEE ‘104 discloses or teaches the semiconductor device of claim 1, wherein each of the plurality of source/drain patterns SD includes: a first sub-source/drain pattern EP1 that covers each of the plurality of bottoms of the plurality of recess regions 116 and each of the plurality of sidewalls of the plurality of recess regions, the first sub-source/drain pattern EP1 including the dopant (FIG. 2; See [0066] - [0068]; Note in particular [0068], “As an example, in the case where the first to third epitaxial layers EP1 – EP3 are doped…”); and a second sub-source/drain pattern EP2 that fills each of the plurality of recess regions 116 (See FIG. 2 and e.g. [0066], “In example embodiments, the source/drain epitaxial layer 118 may include first to third epitaxial layers EP1, EP2, and EP3, which are sequentially stacked in the recessed region 116 (see FIG. 2, e.g.)”.
Regarding Claim 4: LEE ‘104 discloses or teaches the semiconductor device of claim 3, wherein each of the plurality of source/drain patterns SD includes a third sub-
Regarding Claim 5: LEE ‘104 discloses or teaches the semiconductor device of claim 4, further comprising: a plurality of source/drain capping patterns EP4 excluding the dopant, the third sub-source/drain pattern EP3 being covered by a source/drain capping pattern EP4 among the plurality of source/drain capping patterns (See FIG. 2 and [0070], “The fourth epitaxial layer EP4 may serve as a capping layer…”; Note LEE ‘104 teaches the capping pattern EP4 is not doped).
Regarding Claim 6: LEE ‘104 discloses or teaches the semiconductor device of claim 3, wherein the second sub-source/drain pattern EP2 excludes the dopant and includes phosphorus (This limitation is prima facie obvious for the same reason as noted above in the rejection of claim 1, i.e. one of ordinary skill in the art setting the semiconductor device to be an NMOS transistor and trying the known, suitable n-type dopant phosphorus for the source/drain NMOS transistor dopant).
Regarding Claim 7: LEE ‘104 discloses or teaches the semiconductor device of claim 3, wherein the second sub-source/drain pattern EP2 includes the dopant (FIG. 2; See [0066] - [0068]; Note in particular [0068], “As an example, in the case where the first to third epitaxial layers EP1 – EP3 are doped…”); and a concentration of the dopant in the second sub-source/drain pattern EP2 is greater than a concentration of the dopant in the first sub-source/drain pattern EP1 (See [0068], “Doping concentrations of 
Regarding Claim 8: LEE ‘104 discloses or teaches the semiconductor device of claim 1, further comprising: a plurality of source/drain capping patterns EP4 excluding the dopant (See FIG. 2 and [0070], “The fourth epitaxial layer EP4 may serve as a capping layer…”; Note LEE ‘104 teaches the capping pattern EP4 is not doped), each of the plurality of source/drain patterns SD being covered by a respective source/drain capping pattern EP4 among the plurality of source/drain capping patterns (FIG. 2), and each of the plurality of source/drain patterns SD including the dopant (See [0066] - [0068]; Note in particular [0068], “As an example, in the case where the first to third epitaxial layers EP1 – EP3 are doped…”).
Regarding Claim 9: LEE ‘104 discloses or teaches the semiconductor device of claim 1. Regarding further wherein the diffusion reduction region 120 further includes carbon – LEE ‘104 teaches an alternative for an NMOS transistor where silicon carbide (SiC) may be used in the junction regions (i.e. source/drain region, diffusion reduction region) in order to advantageously induce a tensile strain. LEE ‘104 also teaches SiC as an alternative material that may be used to form PMOS and NMOS transistors so as to provide strained channel transistors with source/drain regions having varied ratios/concentrations of semiconductor materials (See [0119], and note in particular beginning “In these alternatives, the source region and drain region..”).
As such, it would have been prima facie obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify LEE ‘104 to achieve Claim 9, based on the teachings of LEE ‘104 noted above. The motivation to do so would have been to advantageously provide strained NMOS transistors (LEE ‘104, [0119]). 
Regarding Claim 11: LEE ‘104 discloses or teaches the semiconductor device of claim 10, wherein each of the plurality of source/drain capping patterns EP4 excludes the dopant (See FIG. 2 and [0070], “The fourth epitaxial layer EP4 may serve as a capping layer…”; Note the source/drain SD comprises layers EP1, EP2, EP3, and EP4, with EP4 serving as a capping layer for the SD; Note LEE ‘104 teaches the capping pattern EP4 is not doped). 
Regarding Claim 12: LEE ‘104 discloses or teaches the semiconductor device of claim 10, wherein each of the plurality of source/drain patterns SD includes: a first sub-source/drain pattern EP1 that covers a bottom and a sidewall of each of the plurality of recess regions 116, the first sub-source/drain pattern EP1 including the dopant (FIG. 2; See [0066] - [0068]; Note in particular [0068], “As an example, in the case where the first to third epitaxial layers EP1 – EP3 are doped…”); and a second sub-source/drain pattern EP2 that fills each of the plurality of recess regions 116 (See FIG. 2 and e.g. [0066], “In example embodiments, the source/drain epitaxial layer 118 may include first to third epitaxial layers EP1, EP2, and EP3, which are sequentially stacked in the recessed region 116 (see FIG. 2, e.g.)”.
Regarding Claim 13: LEE ‘104 discloses or teaches the semiconductor device of claim 12, wherein the second sub-source/drain pattern EP2 excludes the dopant and includes phosphorus (This limitation is prima facie obvious for the same reason as noted above in the rejection of claim 1, i.e. one of ordinary skill in the art setting the 
Regarding Claim 14: LEE ‘104 discloses or teaches the semiconductor device of claim 12, wherein each of the plurality of source/drain patterns SD includes a third sub-source/drain pattern EP3 on the second sub-source/drain pattern EP2 (See FIG. 2), the third sub-source/drain pattern EP3 including the dopant (FIG. 2; See [0066] - [0068]; Note in particular [0068], “As an example, in the case where the first to third epitaxial layers EP1 – EP3 are doped…”).
Regarding Claim 16: LEE ‘104 discloses or teaches the semiconductor device of claim 15, wherein the first dopant is phosphorus; and the second dopant is arsenic (This limitation is prima facie obvious for the same reason as noted above for claim 15, i.e. one of ordinary skill in the art would have been motivated to try known, suitable n-type dopants in a combination where phosphorus is used as the first dopant – for the source/drain region, and arsenic is used as the second dopant – for the diffusion reduction region – as a matter of trying known, suitable n-type conductivity dopants to form a scaled-down, high-performance NMOS transistor device based on the novel structures disclosed and/or taught by LEE ‘104, with a reasonable expectation of success.).
Regarding Claim 17: LEE ‘104 discloses or teaches the semiconductor device of claim 15, wherein each of the plurality of source/drain patterns SD includes: a first sub-source/drain pattern EP1 that covers each of the plurality of bottoms of the plurality of recess regions 116 and each of the plurality of sidewalls of the plurality of recess regions 116 (See FIG. 2), the first sub-source/drain pattern EP1 including the second 
Regarding Claim 18: LEE ‘104 discloses or teaches the semiconductor device of claim 17, wherein each of the plurality of source/drain patterns SD includes a third sub-source/drain pattern EP3 on the second sub-source/drain pattern EP2, the third sub-source/drain pattern EP3 including the second dopant (FIG. 2; Note this limitation is prima facie obvious for the same reasons as noted above for Claim 15).
Regarding Claim 19 LEE ‘104 discloses or teaches the semiconductor device of claim 18, further comprising: a plurality of source/drain capping patterns EP4 excluding the second dopant (See FIG. 2 and [0070], “The fourth epitaxial layer EP4 may serve as a capping layer…”; Note LEE ‘104 teaches the capping pattern EP4 is not doped), the third sub-source/drain pattern Ep3 being covered by a source/drain capping pattern EP4 among the plurality of source/drain capping patterns (See FIG. 2).
Regarding Claim 20: LEE ‘104 discloses or teaches the semiconductor device of claim 15, further comprising: a plurality of source/drain capping patterns EP4 on the plurality of source/drain patterns, the plurality of source/drain capping patterns excluding the second dopant (See FIG. 2 and [0070], “The fourth epitaxial layer EP4 may serve as a capping layer…”; Note LEE ‘104 teaches the capping pattern EP4 is not doped).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE A. PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/V. B. B./
Examiner, Art Unit 2813
/STEPHEN W SMOOT/Primary Examiner
Art Unit 2813